     Case 2:19-cv-03243-RSWL-MAA Document 16 Filed 10/04/19 Page 1 of 4 Page ID #:59



 1      Todd M. Friedman                                David J. Kaminski (SBN 128509)
 2      tfriedman@toddflaw.com                          kaminskid@cmtlaw.com
        Adrian R. Bacon                                 Calvin W. Davis (SBN 306264)
 3      abacon@toddflaw.com                             davisc@cmtlaw.com
 4      Law Office of Todd M Friedman, P.C.             CARLSON & MESSER LLP
        21550 Oxnard Street, Suite 780                  5901 W. Century Boulevard,
 5
        Woodland Hills, CA 91367                        Suite 1200
 6      (323) 306-4234 Telephone                        Los Angeles, California 90045
 7      (866) 633-0228 Facsimile                        (310) 242-2200 Telephone
                                                        (310) 242-2222 Facsimile
 8      Attorneys for Plaintiff
 9
        DAVID VACCARO                                   Attorneys for Defendant
                                                        COLLECTO, INC. dba EOS CCA
10
11                                   UNITED STATES DISTRICT COURT
12                                  CENTRAL DISTRICT OF CALIFORNIA
13
       DAVID VACCARO                                   ) CASE NO. 2:19-cv-03243-RSWL-MAA
14                                                     )
                                                       )
15                          Plaintiff,                 ) NOTICE OF SETTLEMENT
       vs.                                             )
16                                                     )
                                                       )
17                                                     )
       COLLECTO, INC. dba EOS CCA                      )
18                                                     )
                            Defendant.                 )
19                                                     )
20
21
                      PLEASE TAKE NOTICE that this entire action has been settled. The parties
22
       anticipate that they will complete the settlement, and file a stipulation of dismissal,
23
       within 45 days from the date of this notice.
24
       ///
25
       ///
26
       ///
27
       ///
28



       {00123317;1}                                1
                                                                                NOTICE OF SETTLEMENT
                                                                        CASE NO. 2:19-cv-03243-RSWL-MAA
     Case 2:19-cv-03243-RSWL-MAA Document 16 Filed 10/04/19 Page 2 of 4 Page ID #:60



 1                    In light of the settlement, the parties respectfully request that the Court take
 2     off calendar all future hearing dates and deadlines in this case.
 3
 4     DATED: October 2, 2019                      LAW OFFICE OF TODD M. FRIEDMAN P.C.
 5
 6                                                     By:    s/Todd M. Friedman
                                                             Todd M. Friedman
 7                                                           Adrian R. Bacon
                                                             Attorneys for Plaintiff
 8                                                           DAVID VACCARO
 9
10     DATED: October 2, 2019                                CARLSON & MESSER LLP
11
12                                                     By:    s/David J. Kaminski
                                                             David J. Kaminski
13                                                           Calvin W. Davis
                                                             Attorneys for Defendant
14                                                           COLLECTO, INC. dba EOS CCA
15
16
17
18
19
20
21
22
23
24
25
26
27
28



       {00123317;1}                                   2
                                                                                     NOTICE OF SETTLEMENT
                                                                             CASE NO. 2:19-cv-03243-RSWL-MAA
     Case 2:19-cv-03243-RSWL-MAA Document 16 Filed 10/04/19 Page 3 of 4 Page ID #:61



 1                                      SIGNATURE CERTIFICATION
 2                    I hereby certify that the content of this document is acceptable to all counsel,
 3     and that I have obtained their authorization to affix the electronic signatures to this
 4     document.
 5
       DATED: October 2, 2019                     LAW OFFICE OF TODD M. FRIEDMAN, P.C.
 6
 7
                                                       By:    s/ Todd M. Friedman
 8                                                           Todd M. Friedman
                                                             Adrian R. Bacon
 9                                                           Attorneys for Plaintiff
                                                             DAVID VACCARO
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



       {00123317;1}                                   3
                                                                                     NOTICE OF SETTLEMENT
                                                                             CASE NO. 2:19-cv-03243-RSWL-MAA
     Case 2:19-cv-03243-RSWL-MAA Document 16 Filed 10/04/19 Page 4 of 4 Page ID #:62



 1                                     CERTIFICATE OF SERVICE
 2                    I hereby certify that on October 2, 2019, a true and correct copy of the
 3     foregoing NOTICE OF SETTLEMENT was filed through the ECF system, which
 4     will send notification of such filing to the e-mail addresses associated with this case.
 5
 6     DATED: October 2, 2019                  LAW OFFICE OF TODD M. FRIEDMAN, P.C.
 7
 8                                                 By:    s/Todd M. Friedman
                                                         Todd M. Friedman
 9                                                       Adrian R. Bacon
                                                         Attorneys for Plaintiff
10                                                       DAVID VACCARO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



       {00123317;1}                                4
                                                                                NOTICE OF SETTLEMENT
                                                                        CASE NO. 2:19-cv-03243-RSWL-MAA
